         CASE 0:20-cv-02310-DWF-ECW Doc. 20 Filed 07/30/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Textron Financial Corporation,                       Civil No. 20-2310 (DWF/ECW)

                      Plaintiff.

 v.                                                                          ORDER

 Fish Rite, Inc. and Jammie G. Dorsey,

                      Defendants.


        This matter is before the Court on Plaintiff’s Motion for Default Judgment. (Doc.

No. 12 (“Motion”). Plaintiff asks the Court to enter default judgment pursuant to Federal

Rule of Civil Procedure 55(b) against Defendants and for an Order renewing the

Judgment dated December 6, 2010 in Case No. 10-2988 RHK/JJG, in the principal

amount of $190,487.92, plus interest at the judgment rate pursuant to 28 U.S.C. § 1961

from and after December 6, 2010, and any other relief that the Court deems equitable.

(Id.)

        Plaintiff filed its Complaint November 11, 2020. (Doc. No. 1.) Defendant

Jammie G. Dorsey was served with Plaintiff’s Summons and Complaint on December 9,

2020. (Doc. Nos. 6, 9.) Defendant Fish Rite, Inc. was served through service upon the

Oregon Secretary of State on December 4, 2020 and by certified mail at its registered
        CASE 0:20-cv-02310-DWF-ECW Doc. 20 Filed 07/30/21 Page 2 of 3




address on December 18, 2020. (Doc. Nos. 6, 9). Defendants did not respond to the

Complaint in any way.1

      On February 8, 2021, Plaintiff filed a Request for Entry of Default. (Doc. No. 10).

On February 9, 2021, the Court’s Clerk entered default against Defendants. (Doc.

No. 11). Plaintiff filed the instant Motion on May 24, 2021. (Motion.) The Court held a

hearing on the Motion on July 30, 2021. (Doc. No. 19). Defendants did not appear for

the hearing and have failed to otherwise plead or defend in any way. Therefore, the

Court grants Plaintiff’s Motion under Federal Rule of Civil Procedure 55(b)

                                        ORDER

      Based upon the submissions before the Court, and the Court being otherwise duly

advised in the premises, IT IS HEREBY ORDERED that:

      1.     Plaintiff Textron Financial Corporation’s Motion for Default Judgment

(Doc. No. [12]) is GRANTED.

      2.     Judgment in favor of Plaintiff Textron Financial Corporation entered by the

United States District Court for the District of Minnesota against Defendants on

December 6, 2010 in the principal amount of $190,487.92 in Case No. 10-2988 RHK/JJG

is hereby renewed.

      3.     Judgment as hereby renewed, is entered against Defendants Fish Rite, Inc.

and Jammie G. Dorsey in the principal amount of $190,487.92, including renewal of


1
       Pursuant to Federal Rule of Civil Procedure 12(a)(1)(A)(i) Defendants were
obligated to file an Answer or responsive pleading within twenty-one (21) days after
service of the summons. See Fed. R. Civ. P. 12(a)(1)(A)(i).


                                            2
        CASE 0:20-cv-02310-DWF-ECW Doc. 20 Filed 07/30/21 Page 3 of 3




interest at the judgment rate pursuant to 28 U.S.C. § 1961 from and after December 6,

2010.

        LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: July 30, 2021                     s/Donovan W. Frank
                                         DONOVAN W. FRANK
                                         United States District Judge




                                           3
